Citation Nr: 1343234	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 until May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter, and the most probative opinion indicates the Veteran's hearing loss is not related to service. 

2.  Tinnitus was not shown in service or for many years thereafter, and the most probative opinion indicates the Veteran's tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 
2.  The requirements for establishing service connection for tinnitus have not been met 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a July 2010 letter. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA examination reports, and VA outpatient treatment records.  

As discussed above, the Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issues on the merits is appropriate at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He alleges these conditions are due to exposure to hazardous noise during service.  He has not alleged that either disability arose during service.  The Board notes that his military occupational specialty included armorer and that he received marksman and expert rifle badges.  His exposure to hazardous noise during service is conceded.  

The service treatment records reveal no complaints or findings of hearing loss or tinnitus.  His service enlistment and separation examinations revealed hearing within normal limits.  The Veteran specifically denied hearing loss and ear trouble in the May 1969 Report of Medical History at separation.  

The Veteran denied hearing loss in a May 2005 VA treatment records, noting a negative hearing test four years prior.  The first evidence of record that mentions the Veteran's hearing loss or tinnitus is his June 2010 claim form submitted more than 40 years after his honorable discharge from active service in May 1969.  

Review of the medical evidence of record reveals that the Veteran was shown to have bilateral hearing loss disability on the December 2012 VA examination in accordance with 38 C.F.R. § 3.385.  In addition, that examination also diagnosed tinnitus, which the Veteran reported began approximately 3 or 4 years previously.  As the Veteran is not shown to have suffered from hearing loss or tinnitus during service or for many years thereafter, the question in this case is whether the Veteran's current hearing loss disability and/or tinnitus is related to service, to include the noise exposure therein. 

Concerning hearing loss, the only medical evidence of record addressing the etiology of the Veteran's hearing loss disability is the opinion of the December 2012 examiner.  Following review of the claims file and examination of the Veteran, the examiner determined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner noted that upon comparison of the audiological thresholds from the enlistment and separation examinations, there was no significant shift in hearing sensitivity for either ear.  The examiner further noted that any opinion citing the documentation in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram would only be resorting to mere speculation and any statement using this rationale should be treated solely as speculation.  The examiner noted that the Veteran had post-service occupational noise exposure as well for approximately 14 years.  

The examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the opinion reached.  The Board acknowledges the Veteran's assertion that everyone at the factory was required to use ear protection while at work and his representative's assertion that the examiner relied on a normal separation examination.  However, the examiner's opinion was based on the record as a whole, and the basis for his opinion was not limited to post-service noise exposure or the separation examination.  Indeed, the examiner provided detailed information concerning in-service audiograms, discussed whether there was a threshold shift, and discussed medical literature to support his conclusion.  Thus, the Board finds the examination is adequate and it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion in the record to the contrary. 

While the Veteran disagrees with the opinion provided and feels that his current bilateral hearing loss is related to noise exposure during his military service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, hearing loss was not shown in service or for many years thereafter, and the most probative evidence of record indicates the current hearing loss disability is not related to service.  Accordingly, service connection for bilateral hearing loss is denied.  

Turning to the claim for tinnitus, the Board notes the first mention of tinnitus was on the Veteran's 2010 claim.  During his 2012 VA examination, he reported that his tinnitus began approximately 3 to 4 years previously.  Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran's tinnitus was less likely than not due to the Veteran's military noise exposure.  The examiner noted that the onset of tinnitus was reported as being only a few years prior to the examination, and that hearing sensitivity was normal during service with no significant shift noted.  The examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom of his current hearing loss.  

The examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the opinion reached.  Thus, it is afforded great probative weight.  See Nieves-Rodriguez, supra. There is no medical opinion in the record to the contrary.

The Board acknowledges that tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability and that the Veteran is competent to declare that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran has not alleged that his tinnitus began during service, and the question of whether tinnitus beginning decades after service is related to in-service noise exposure requires medical expertise to determine.  In this regard, there can be many different causes of tinnitus, to include trauma, disease, drug ototoxicity, etc.  Thus, whether the Veteran's tinnitus is related to his remote military noise exposure is a matter requiring medical expertise, which the Veteran is not shown to possess.  Accordingly, the Board accords significantly more probative value to the opinion of the VA examiner than to the Veteran's lay opinion as to the etiology of his tinnitus.

In summary, the Veteran does not contend and the evidence does not show the Veteran suffered from tinnitus during service or for many years thereafter, and the most probative opinion of record indicates the Veteran's current tinnitus is not related to service.  Moreover, while the examiner linked the tinnitus to hearing loss, because service connection for hearing loss has not been established, there is no basis upon which to establish service connection as secondary to the hearing loss.  See 38 C.F.R. § 3.310.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


